[stanaskrenconsultingagre001.jpg]
CONSULTING AGREEMENT This Consulting Agreement ("Agreement") is entered between
HNI Corporation (“HNI”) and Quiet Trail Investments, LLC ("Special Advisor") on
November 7, 2018. Special Advisor agrees to provide professional assistance to
HNI under the terms and conditions below. SCOPE OF SERVICES Special Advisor will
provide the services of Stan Askren to act as an advisor to the Chief Executive
Officer, and a community advocate for and advisor to HNI as requested by the
Chief Executive Officer. TERM This term shall begin January 1, 2019 and end
December 31, 2021. This Agreement may be terminated by either party upon sixty
days' prior written notice. FEES, EXPENSES AND PAYMENT HNI will pay Special
Advisor a calendar quarterly fee of $45,000 during the term. HNI will reimburse
Special Advisor for travel and miscellaneous expenses relating to the services
provided. Special Advisor will submit an invoice each quarter to HNI for the
quarterly fee, as well as travel and miscellaneous expenses incurred during the
prior quarter. CONFIDENTIAL INFORMATION Special Advisor acknowledges to perform
the services called for in this Agreement, it will be necessary for HNI to
disclose to Special Advisor Confidential Information. Special Advisor agrees not
to disclose any Confidential Information to any third parties. Upon termination
of this Agreement, Special Advisor will not use and will destroy all
Confidential Information. "Confidential Information" means any information given
to Special Advisor by members or directors of HNI and its affiliates, technical
data, financial data, customer and supplier information, business plans, or
other information commercially valuable to HNI and not generally known in the
industry. These obligations will survive this Agreement and continue for so long
as the material remains Confidential Information. NON-DISPARAGEMENT AND
NON-COMPETE During the term of this Agreement, Special Advisor agrees, for
itself and for Stan Askren, they will not compete, directly or indirectly, with
HNI nor disparage HNI or any of its affiliates. HNI agrees it will use its best
efforts to prevent any of its members from disparaging Special Advisor and Stan
Askren. MISCELLANEOUS Special Advisor will not, and will cause Stan Askren to
not, purchase or sell any shares of HNI common stock without first consulting
with HNI’s General Counsel. Special Advisor is an independent contractor.
Special Advisor will not attempt to bind or act for HNI. Special Advisor will
not assign or transfer any obligations under this Agreement. This Agreement
constitutes the entire agreement of the parties and supersedes all prior
communications. This Agreement may be modified only in writing. HNI CORPORATION
QUIET TRAIL INVESTMENTS, LLC By: /s/ Jeffrey D. Lorenger By: /s/ Stan A. Askren
Name: Jeffrey D. Lorenger, President and CEO Name: Stan A. Askren Date: November
7, 2018 Date: November 7, 2018



--------------------------------------------------------------------------------



 